Citation Nr: 0210381	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a child of a Vietnam veteran for disability resulting 
from spina bifida.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
St. Louis, Missouri, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
November 2000, at which time a decision unfavorable to the 
veteran was reached.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following the submission of a Joint Motion for 
Remand and to Stay Proceedings, a May 2001 Order of the Court 
vacated the November 2000 decision, and remanded the appeal 
to the Board.  The basis of the Joint Motion and Order was 
that the Board had not had an opportunity to consider the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran's appeal is now before the Board for action 
consistent with the May 2001 Order. 


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.

2.  The veteran's son has been diagnosed with Chiari Type I 
malformation with holocord syringomyelia.

3.  The veteran's son has not been diagnosed with any form or 
manifestation of spina bifida. 


CONCLUSION OF LAW

The criteria for payment of a monetary allowance under 
38 U.S.C.A. § 1805 for a child of a Vietnam veteran for 
disability resulting from spina bifida have not been met.  38 
U.S.C.A. § 1805(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.814 (2000); VAOPGCPREC 5-99.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his son is entitled to a monetary 
allowance pursuant to the provisions of 38 U.S.C.A. § 1805 
(West 1991 & Supp. 2001).  He states that his son has Chiari 
Type I malformation with holocord syringomyelia, which is a 
birth defect associated with spina bifida.  The veteran 
contends that his son's disability is the result of exposure 
to Agent Orange during his service in Vietnam.  He believes 
that the provisions of 38 U.S.C.A. § 1805 are intended or 
should be interpreted to include benefits for his son's 
disability.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the provisions of 38 U.S.C.A. § 1805 
and 38 C.F.R. § 3.814, which are the laws and regulations 
concerning his claim.  These also contained an explanation of 
the reasons and bases for the denial of his claim, which was 
basically that the veteran's son did not have a diagnosis of 
spina bifida.  This indicated to the veteran what evidence 
was needed to prevail, and he has responded by submitting 
evidence concerning the association between spina bifida and 
Chiari Type I malformation with holocord syringomyelia.  VA 
has obtained all medical records that have been identified by 
the veteran.  The veteran and his representative were 
provided with a copy of the November 2000 Board decision that 
was vacated by the Court in May 2001.  This decision included 
an explanation of the holding in VAOPGCPREC 5-99, as well as 
notice that the Board was bound by this holding.  Finally, 
the veteran's representative was provided with a complete 
copy of his claims folder in May 2002 in conjunction with 
this claim.  The Board must conclude that the duties to 
notify and assist have been completed.  Therefore, the Board 
finds that a remand would serve no useful purpose for this 
issue.  See Soyini v. Derwinski 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Any "error" 
to the veteran resulting from this decision does not affect 
the merits of his claim or substantive rights, for the 
reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The veteran's DD 214 reflects that he served in the Republic 
of Vietnam during the Vietnam era.  He received the National 
Defense Service Medal, Vietnam Service Medal, Combat Action 
Ribbon, Vietnam Campaign Medal with device, and Rifle 
Marksman Badge.  The veteran is service connected for post-
traumatic stress disorder, and is evaluated as 100 percent 
disabled.  

The basic facts in this case are not in dispute.  The 
pertinent evidence consists of private medical records 
concerning treatment of the veteran's son.  These records 
show that he was born in July 1990.  Records dated from April 
1992 to March 1999 show that the veteran's son had been 
diagnosed with Chiari Type I malformation with holocord 
syringomyelia.  An October 1997 magnetic resonance imaging 
study was negative for any myelomeningocele, meningocele.  
The veteran's son was shown to have neuromuscular scoliosis 
with C-shaped levoscoliosis of the thoracolumbar spine 
consistent with neuromuscular disease.  No evidence of 
hemivertebrae or other vertebra body segmental anomalies was 
identified.  In January 1998, the veteran's son underwent a 
posterior fossa decompression and C1 laminectomy with 
duraplasty for Arnold Chiari Type I malformation with 
syringomyelia.  The remainder of the medical evidence is 
completely negative for any diagnosis of spina bifida for the 
veteran's son.  

Under the relevant laws and regulations, VA shall pay 
monetary allowance under Chapter 18 of the Unites States Code 
to any child of a Vietnam veteran for any disability 
resulting from spina bifida suffered by such child.  See 38 
U.S.C.A. § 1805(a) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.814 (2001).  This chapter applies with respect to all forms 
and manifestations of spina bifida except spina bifida 
occulta.  See 38 U.S.C.A. § 1802.  The provisions of 
38 C.F.R. § 3.814(c)(3) add that the term spina bifida means 
any form and manifestation of spina bifida except spina 
bifida occulta.  

The General Counsel was asked to clarify whether or not the 
term "spina bifida" includes neural tube defects, such as 
encephalocele and anencephaly, which did not involve the 
spinal column.  In VAOPGCPREC 5-99, the VA General Counsel 
held that pursuant to 38 U.S.C.A. § 1802, Chapter 18 of Title 
38, United States Code, applies with respect to all forms of 
spina bifida other than spina bifida occulta.  The General 
Counsel further held that for purposes of Chapter 18, the 
term "spina bifida" refers to a defective closure of the bony 
encasement of the spinal cord, but does not include other 
neural tube defects such as encephalocele and anencephaly.  
This opinion noted that there was no indication in either the 
statute or its legislative history that Congress intended the 
provisions of Chapter 18 of Title 38 to apply to any neural 
tube defect other than spina bifida itself.  The Board is 
bound by the regulations of the Department, instructions of 
the Secretary, and the precedent opinions of the General 
Counsel.  See 38 U.S.C.A. § 7104(c). 

At this juncture, the Board notes that as the evidence shows 
the veteran served in Vietnam, entitlement to the benefits in 
question is dependent on whether or not the veteran's son has 
a diagnosis of spina bifida, or whether or not Chiari Type I 
malformation with holocord syringomyelia is considered to be 
"any form and manifestation of spina bifida".  See 
38 C.F.R. § 3.814(c)(3).  

VAOPGCPREC 5-99 contains a discussion of the definitions of 
spina bifida contained in the Congressional Record, and cited 
during consideration of the legislation that led to Chapter 
18 of Title 38, United States Code.  The definitions were "a 
neural tube birth defect in which the bones of the spine fail 
to close over the spinal cord"; "when the spinal cord does 
not close fully"; and "the failure of the spine to close 
properly".  See VAOPGCPREC 5-99. 

The evidence includes medical literature that was apparently 
sent from the American Syringomyelia Alliance Project to the 
veteran, who in turn forwarded copies of this literature to 
the Board.  This includes an article entitled "Research 
Priorities for Syringomyelia: A National Institute of 
Neurological Disorders and Stroke Workshop Summary".  This 
article defines syringomyelia as "a disorder characterized 
by an abnormal fluid-filled cyst (syrinx) in the spinal cord, 
which causes progressive neurologic symptoms as it expands."  

A second article from the material submitted by the veteran 
is entitled "Chiari Malformations: Fact Sheet", and states 
that "Chiari malformations occur in the region where the 
brain and spinal cord join.  The lower portions of the brain 
(cerebellar and/or brainstem) are located lower than normal, 
penetrating out of the skull or protruding into the spinal 
canal."  This same article notes that Chiari malformations 
can occur with other conditions, and one of the conditions 
named was spina bifida, which it defined as an opening of the 
spine usually associated with an abnormality of the spinal 
cord.  

The veteran has submitted a February 1999 letter in support 
of his contentions from Stephen E. Godfrey, M.D.  In 
pertinent part, this letter states that the veteran "is 
hopeful that an interrelationship between syringomyelia and 
such open neural tube defects as spina bifida can be 
recognized, because patients with the latter whose fathers 
were exposed to certain wartime environmental toxins are 
eligible for significant veterans' health care benefits.  I 
am not a geneticist or a neurosurgeon, but as a pathologist I 
know that these two types of congenital central nervous 
system malformations are associated in a significant number 
of cases.  I would therefore think that any toxic parental 
exposure accepted as causing spina bifida should also be 
accepted as causing syringomyelia." 

A March 1999 letter from Michael F. Boland, M.D., of 
Neurosurgical Associates, Inc., states that his "reason for 
correspondence relates to the fact that the patient has a 
Chiari malformation with syringomyelia.  He does not have 
spina bifida per se, but he does have significant structural 
abnormalities involving his nervous system that are often 
times seen in conjunction with spina bifida".  Dr. Boland 
also added that "Spina bifida is a complex developmental 
abnormality, often times associated with Chiari malformation 
and syringomyelia.  Although [the veteran's son] does not 
have the structural abnormality in his lumbar spine to 
warrant the diagnosis of spina bifida, he does have a 
significant nervous system anomaly often associated with 
spina bifida."  

After careful and sympathetic consideration of the veteran's 
contentions and the evidence, the Board must conclude that 
the veteran's son is not entitled to a monetary allowance 
under the provisions of 38 U.S.C.A. § 1805.  The veteran has 
submitted medical literature as well as two medical opinions 
addressing the relationship between his son's Chiari Type I 
malformation with holocord syringomyelia, and spina bifida.  
This evidence clearly establishes that the condition of the 
veteran's son is often associated with spina bifida.  
However, the word "associated" in this instance does not 
mean that the disabilities are the same.  The definitions of 
these disabilities show that they are not the same.  At no 
point does the relevant evidence state that Chiari Type I 
malformation with holocord syringomyelia is a form or 
manifestation of spina bifida.  Rather, what the literature 
and the medical opinions indicate is that when a person has a 
Chiari Type I malformation with holocord syringomyelia, they 
may often also have spina bifida.  The evidence is very 
definite that in this instance, that is not the case; the 
veteran's son does not have a diagnosis of spina bifida.  
Therefore, he is not entitled to the claimed benefits.  

Again, the veteran and his son are advised that the Board is 
bound by the laws enacted by Congress, the regulations of the 
Department, and the precedent opinions of the General 
Counsel.  See 38 U.S.C.A. § 7104 (c).  The record as 
interpreted by VAOPGCPREC 5-99 is very clear in that the 
benefits to be awarded under the provisions of Chapter 18, 
Title 38 were meant to be limited to spina bifida, and were 
not meant to include any other disability, even those that 
are similar to or associated with spina bifida.  The Board 
(although not the Court) is bound by this interpretation.  
The Board has also considered the opinion of Dr. Godfrey as 
to his belief that any toxic exposure accepted as causing 
spina bifida should also be accepted as causing 
syringomyelia, but again, it is up to Congress to reach this 
decision.  VAOPGCPREC 5-99.  So, to conclude, as the 
veteran's son does not have a diagnosis of spina bifida, he 
is not entitled to a monetary allowance.  


ORDER

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a child of a Vietnam veteran for disability resulting 
from spina bifida is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

